UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53


           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted September 27, 2006*
                             Decided October 11, 2006

                                       Before

                     Hon. KENNETH F. RIPPLE, Circuit Judge

                     Hon. ILANA DIAMOND ROVNER, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge


No. 06-1986

LINDA D. JOHNS,                           Appeal from the United States District
            Plaintiff-Appellant,          Court for the Northern District of Illinois,
                                          Eastern Division.
                v.

LAIDLAW EDUCATION SERVICES,               No. 04 C 5563
          Defendant-Appellee.
                                          Rebecca R. Pallmeyer,
                                          Judge.


                                       ORDER

       Linda Johns was employed by Laidlaw Education Services as a school bus
driver. After Johns twice injured her shoulder while driving a bus, Laidlaw placed
her on light duty status as a bus monitor. About a year after her second injury, a
doctor opined that Johns was fit to drive a bus, and Laidlaw ordered her back to duty

      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-1986                                                                     Page 2

in that capacity. Johns nevertheless refused because her own doctor advised against
it. Laidlaw then fired her.

       Johns has sued Laidlaw under the Americans with Disabilities Act (“ADA”),
42 U.S.C. § 12101 et seq. In the district court, she argued that, by not transferring
her to the available light duty job of bus monitor, the company had failed to
accommodate her disability. The district court granted summary judgment for
Laidlaw. Because Johns has raised genuine issues of material fact regarding whether
Laidlaw could have accommodated her by reassigning her to a vacant bus monitor
position and whether Laidlaw caused the breakdown of the interactive process, we
vacate the judgment of the district court and remand for further proceedings.

       We review a grant of summary judgment de novo, construing all facts and
inferences in the light most favorable to Johns. See Cardoso v. Robert Bosch Corp.,
427 F.3d 429, 432 (7th Cir. 2005). Laidlaw hired Johns in 2002 as a school bus driver
and, within a year, she was involved in two work-related accidents. The first
occurred in April 2003 when Johns injured her right shoulder. Johns then worked as
a bus monitor for about a month while her shoulder healed. On her first day back to
work as a driver, her bus was rear-ended. This accident exacerbated her existing
shoulder injury, and she sought treatment from Dr. James Ingram, an orthopedic
surgeon. Dr. Ingram performed surgery on Johns’ shoulder, and, in December 2003,
Dr. Ingram stated that Johns could work for four hours a day but could not drive a
commercial vehicle. From December 17, 2003, through May 4, 2004, Johns worked
in a variety of light duty positions at Laidlaw. For the last few months of her
employment, she was a school bus monitor.

       While on light duty, Johns underwent several medical evaluations. In January
2004, Laidlaw learned that Dr. Ingram again had restricted Johns from driving a
commercial vehicle and recommended physical therapy. In February, Laidlaw
referred Johns for a second medical opinion with Dr. Brian Cole. Dr. Cole
recommended that Johns undergo a functional capacity evaluation, which she
eventually did. According to Laidlaw, Dr. Cole stated in April 2004 that Johns could
return to work full time as a bus driver. Dr. Ingram also evaluated Johns in April
2004; he diagnosed her with bicipital tenodesis and stated that “patient is to continue
with her current work restriction,” a reference to an evaluation dated March 24,
2004, restricting Johns from driving a commercial vehicle. Laidlaw says it did not
receive Dr. Ingram’s report.

       On May 4, 2004, Laidlaw told Johns by letter that she was “no longer eligible
for light duty” and that she needed to complete the training for a commercial drivers’
license by May 18 or face the possibility of termination. The letter added that
Laidlaw did “not have open [driving] routes to bid on at this time” and that therefore
No. 06-1986                                                                      Page 3

Johns “will be assigned as a [bus] monitor at the monitor rate that corresponds with
[her] years of seniority” until driving routes were available. Upon receiving the
letter, Johns told Laidlaw that her physician still restricted her from bus driving.
Otherwise, she did not contact Laidlaw. She was fired on May 18 for not submitting
to bus-driving training.

       In its summary judgment motion, Laidlaw first argued that Johns admitted
she could not perform the essential functions of driving a bus. Second, Laidlaw
argued that it had no obligation to create a light duty bus monitor position for Johns.
Moreover, Laidlaw argued that, even if it had failed to accommodate Johns, Johns
had caused a breakdown in the interactive process when she did not contact Laidlaw
after the May 4 warning that she drive a bus or face termination. The district court
agreed with Laidlaw on these points and granted summary judgment in its favor.

       On appeal, the parties do not dispute that Johns is no longer qualified to drive
a bus. Johns argues instead that Laidlaw should have accommodated her by
permanently reassigning her to a bus monitor position--the job she was performing
for several months before she was terminated. Johns points to Laidlaw’s May 4
letter as evidence that there were bus monitor positions available because it stated
that she “will be assigned as a [bus] monitor at the monitor rate that corresponds
with [her] years of seniority” until driving routes were available.

       The ADA obligates employers to provide a reasonable accommodation for
qualified disabled employees. See Jackson v. City of Chicago, 414 F.3d 806, 812 (7th
Cir. 2005). Reassignment to a vacant position for which a disabled employee is
qualified is a form of reasonable accommodation. See 42 U.S.C. § 12111(9)(B);
Jackson, 414 F.3d at 812-13; Ozlowski v. Henderson, 237 F.3d 837, 840 (7th Cir.
2001); Dalton v. Subaru-Isuzu Auto., Inc., 141 F.3d 667, 677 (7th Cir. 1998). An
employer’s failure to reassign a disabled employee to such a position violates the
ADA. See Gile v. United Airlines, Inc., 213 F.3d 365, 374 (7th Cir. 2000).

       Johns has adduced evidence that would permit a factfinder to reasonably
conclude that there was a vacant bus monitor position at Laidlaw for which she was
qualified. Johns was a bus monitor for several months, and Laidlaw does not
question her qualifications for that job. Moreover, Laidlaw’s May 4 letter--which
states that Johns “will” again be assigned to a bus monitor position until driving
routes became available--acknowledges the existence of open bus monitor positions
during the very month it terminated her. It is true that Laidlaw does not have to
convert temporary positions into permanent ones, see Watson v. Lithonia Lighting &
National Service Industry, Inc., 304 F.3d 749, 751 (7th Cir. 2002), bump incumbent
employees out of their jobs, see Ozlowski, 237 F.3d at 841 n.2, or abandon job
prerequisites, see Winfrey v. City of Chicago, 259 F.3d 610, 618 (7th Cir. 2001); Equal
No. 06-1986                                                                     Page 4

Employment Opportunity Comm’n v. Humiston-Keeling, Inc., 227 F.3d 1024, 1028
(7th Cir. 2000). But Laidlaw has not asserted that the bus monitor positions were
only temporary, already occupied by others, or outside of Johns’ qualifications.

       Instead, Laidlaw argues that “it is incumbent upon the Plaintiff to establish
that Laidlaw had a vacant position for which she was qualified at the time of
discharge.” This assertion somewhat overstates Johns’ burden. She must adduce
evidence that would permit a reasonable factfinder to infer the existence of a vacant
and permanent, in this case, bus monitor position. See Baert v. Euclid Beverage,
Ltd., 149 F.3d 626, 633 (7th Cir. 1998) (reversing grant of summary judgment for
employer where there was a genuine issue whether vacant positions were available);
Hendricks-Robinson v. Excel Corp., 154 F.3d 685, 695 (7th Cir. 1998). She has done
so. The May 4 letter is evidence that would permit a reasonable factfinder to find
that there was a permanent, vacant bus monitor position available for Johns at the
time it refused to accommodate her with one. The letter describes bus monitor
positions as both currently available and as having an established pay schedule based
on length of service with the company. Laidlaw’s own statement of undisputed facts
in the district court even refers to an employee handbook for monitors. This is
evidence, albeit not conclusive, that monitors were permanent positions and
available.

       Laidlaw contends that even if there was a vacant bus monitor position, it did
not fail to accommodate Johns because Johns caused the breakdown of the
interactive process by neglecting to contact Laidlaw after receiving the May 4 letter.
The ADA obligates the employer and the employee to engage in an “interactive
process” to determine what accommodations may be available. Equal Employment
Opportunity Comm’n v. Sears, Roebuck & Co., 417 F.3d 789, 804 (7th Cir. 2005). We
have noted “that there is no hard and fast rule for assigning responsibility when a
breakdown in the interactive process occurs,” Jackson, 414 F.3d at 813, and that
“[t]he last act in the interactive process is not always the cause of a breakdown,”
Sears, Roebuck & Co., 417 F.3d at 806. Therefore, a court must examine the whole
process to determine if one party is responsible for causing the breakdown. See id.

      Here, Laidlaw knew about Johns’ bus-driving restrictions before May 4
because it previously had received those restrictions from Dr. Ingram. Specifically,
Johns told Laidlaw in early 2004 that Dr. Ingram continued to restrict her from
driving a bus; Johns again informed Laidlaw of this restriction when Laidlaw gave
her the May 4 letter directing her to resume bus driving. After the May 4
conversation, Laidlaw did not request further information from Johns, so Johns is
not necessarily responsible for the breakdown of the interactive process. See Sears,
Roebuck & Co., 417 F.3d at 805-07 (concluding that a reasonable jury could find that
the employer caused a breakdown of the interactive process even though the
No. 06-1986                                                                    Page 5

employee quit where, prior to the employee’s departure, she made several requests
for accommodation); Baert, 149 F.3d at 634 (concluding that genuine issues of
material fact existed regarding whether the employer or the employee caused a
breakdown in the interactive process where the employee did not respond to the
employer’s offer of a position that the employee claimed he was physically unable to
perform).

       Because Johns has raised genuine issues of material fact regarding whether
there was an available bus monitor position to which Laidlaw could have assigned
her and whether Laidlaw caused the breakdown of the interactive process, we vacate
and remand for proceedings consistent with this position. Johns may recover her
costs in this court.

                                                        VACATED and REMANDED


       SYKES, Circuit Judge, dissenting. I would dismiss this appeal for
noncompliance with Rule 28 of the Federal Rules of Appellate Procedure. Linda
Johns’s appellate brief consists of four pages of generalized assertions of
discrimination on the part of Laidlaw Education Services and a rambling account of
her shoulder surgery and the light duty work assignment Laidlaw provided during
her recuperation. It contains no legal argument or citation to supporting legal
authority or record evidence. Rule 28 requires that an appellant’s brief contain
(among other things) an argument that is more than a generalized assertion of
error, with citation to supporting legal authority and the record evidence on which
the appellant relies. Fed. R. App. P. 28(a)(9); Anderson v. Hardman, 241 F.3d 544,
545 (7th Cir. 2001). The rule promotes the evenhanded administration of justice
and “applies equally to pro se litigants.” Id. Where, as here, a pro se litigant fails
to comply with the rule, “we cannot fill the void by crafting arguments and
performing the necessary legal research.” Id. Although pro se filings are liberally
construed in favor of providing appellate review, “pro se litigants should expect that
noncompliance with Rule 28 will result in dismissal of the appeal.” Id. Laidlaw
argues as a threshold matter that Johns’s appellate brief is inadequate under
Rule 28, warranting dismissal. I agree, and would dismiss the appeal for
noncompliance with Rule 28.